United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2578
                                   ___________

Douglas B. Stalley, on behalf of the  *
United States of America,             *
                                      *
            Appellant,                *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Regency Hospital Company, a           * Western District of Arkansas.
Delaware Corporation; Regency         *
Hospital Company, LLC, a Delaware     *        [UNPUBLISHED]
Limited Liability Company; Regency *
Hospitals, LLC, a Delaware Limited    *
Liability Company,                    *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: May 16, 2008
                                Filed: May 23, 2008
                                 ___________

Before WOLLMAN, BRIGHT, and JOHN R. GIBSON, Circuit Judges.
                          ___________

PER CURIAM.

     Douglas Stalley appeals the district court’s1 dismissal of his action to recover
damages allegedly owed to the United States for violations of the Medicare Secondary


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
Payer statute, 42 U.S.C. § 1395y (MSP). This court addressed a similar appeal
brought by Stalley in Stalley v. Catholic Health Initiatives, 509 F.3d 517, 519 (8th Cir.
2007), and concluded that the suit authorized by the MSP was a “private cause of
action, which requires plaintiff to have standing in his own right, rather than a qui tam
statute, which allows plaintiff to assert injury to the United States.” The court’s
dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.
                             _______________________




                                           -2-